United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2198
                                 ___________

Candice E. Mitchell,                  *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the Southern
Iowa Protection and                   * District of Iowa.
Advocacy Services, Inc.;              *
Sylvia Piper,                         *
                                      *
            Appellees.                *
                                 ___________

                            Submitted: January 13, 2003

                                Filed: April 15, 2003 (corrected April 29, 2003)
                                 ___________

Before LOKEN,* FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

      Candice Mitchell brought an action claiming that her termination by Iowa
Protection and Advocacy Services, Inc. (Iowa P & A) violated the Americans with
Disabilities Act of 1990 (ADA), see 42 U.S.C. §§ 12101-12213, the Iowa Civil
Rights Act of 1965 (ICRA), see Iowa Code Ann. §§ 216.1-216.20, and Iowa public


      *
       The Honorable James B. Loken became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2003.
policy. When the district court1 granted summary judgment in favor of Iowa P & A
on all claims, Ms. Mitchell appealed. Because we find that Ms. Mitchell did not
make out a submissible case on an essential element of her claims, we affirm.

                                          I.
       Iowa P & A is a nonprofit corporation that provides advocacy services for
individuals with developmental and mental health disabilities. At the time that this
dispute arose, Iowa P & A operated several programs, one of which was the Partners
in Policymaking Program. This program was funded with federal dollars through a
state-awarded grant; in contrast, most of Iowa P & A's other programs were funded
directly from federal appropriations. The goal of the Partners Program was to teach
individuals with developmental disabilities, or those caring for them, to be effective
advocates for their rights. Each year, approximately thirty participants were selected
to participate in the six-month program.

      Iowa P & A hired Ms. Mitchell to be the grant coordinator for the Partners
Program. Her direct supervisor was Sylvia Piper. As part of her duties as grant
coordinator, Ms. Mitchell was responsible for reviewing applications to the Partners
Program and determining the type of accommodations, if any, that each applicant
would need if selected. The applications were then forwarded to the planning
committee, which reviewed and ultimately selected the participants for the following
year. Because Ms. Mitchell and Ms. Piper were not members of the planning
committee, they did not participate in the selection process.

        Ms. Mitchell received five applications from persons in Woodward State
Hospital's Apple Program. Woodward residents were placed in the Apple Program
if, in addition to having a developmental disability, they had either been charged with


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-
sexual offenses or engaged in inappropriate sexual behavior. On the day that the
planning committee was to make its Partners Program selections, Ms. Mitchell and
Ms. Piper engaged in a discussion regarding applicants from the Apple Program.
According to Ms. Mitchell's testimony, Ms. Piper stated that she did not want the
committee to consider applicants from the Apple Program because of the liability that
might arise from any improper behavior that those applicants might engage in. In
response to this direction, Ms. Mitchell apparently told Ms. Piper that she would not
exclude Apple Program participants from the application pool because she believed
that doing so would be a violation of anti-discrimination laws.

       Following her conversation with Ms. Piper, Ms. Mitchell discussed the matter
with Iowa P & A employees Lisa Heddens and Mark Kelderman. Then, shortly
before the planning committee met, Mr. Kelderman approached Ms. Piper and told
her that he agreed with Ms. Mitchell that excluding Apple Program participants
would be illegal. Mr. Kelderman reiterated his feelings at the planning committee
meeting and threatened to take legal action if Apple Program participants were
excluded from the applicant pool. The planning committee decided to consider the
five applicants from the Apple Program, and two were selected.

      Five days later, Mervin Roth, Iowa P & A's executive director, notified
Ms. Mitchell that she was being terminated. Mr. Roth gave her a memo that
explained that the termination was due to budgetary reasons and that her duties would
be assumed by other staff within the agency. Ms. Mitchell's duties were in fact taken
over by Ms. Heddens. Ms. Mitchell argues that she was terminated because she
refused to engage in discriminatory behavior.

                                         II.
      We review a district court's grant of summary judgment de novo. Rademeyer
v. Farris, 284 F.3d 833, 836 (8th Cir. 2002). "Summary judgment is appropriate
when the evidence, viewed in a light most favorable to the non-moving party,

                                         -3-
demonstrates that there is no genuine issue of material fact, and that the moving party
is entitled to judgment as a matter of law." Clark v. Kellogg Co., 205 F.3d 1079, 1082
(8th Cir. 2000); see Fed. R. Civ. P. 56(c).

       Ms. Mitchell's primary claim is grounded in the ADA, which prohibits
retaliation against an individual because that individual "opposed any act or practice
made unlawful by [it]." 42 U.S.C. § 12203(a). We evaluate these claims under the
burden-shifting framework announced in McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802-05 (1973), as refined by Texas Dep't of Community Affairs v. Burdine,
450 U.S. 248, 252-56 (1981), and St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502,
505-512 (1993). See Amir v. St. Louis Univ., 184 F.3d 1017, 1025 (8th Cir. 1999).
Under this framework, a plaintiff must first establish a prima facie case of retaliation.
See Hicks, 509 U.S. at 506. The employer must then rebut the presumption of
retaliation by articulating a legitimate, nonretaliatory reason for the adverse
employment action. See id. at 506-07. If the employer does so, the burden of
production shifts back to the plaintiff to demonstrate that the employer's proffered
reason is pretextual. See id. at 507-08.

       To make out a prima facie case under § 12203(a), Ms. Mitchell was required
to show that she engaged in protected conduct, that she suffered an adverse
employment action, and that the adverse action was causally linked to the protected
conduct. See Amir, 184 F.3d at 1025; Kiel v. Select Artificials, Inc., 169 F.3d 1131,
1136 (8th Cir.1999) (en banc). The district court found that even if Ms. Mitchell
could show the first two elements necessary for a prima facie case, she failed to
establish that her termination was linked to the purportedly protected conduct. We
agree.

      Iowa P & A presented substantial evidence to support their assertion that
Ms. Mitchell was terminated for budgetary reasons. Three days before Ms. Mitchell's
termination, Les Bascom, Iowa P & A's accountant, sent a draft budget for fiscal year

                                          -4-
2000 to Mr. Roth. Mr. Bascom projected that Iowa P & A would be over its budget
in several programs if immediate steps were not taken to cut costs. Mr. Bascom then
offered several possible solutions to the budget shortfall, one of which was to
implement a reduction in force. Later that day, Mr. Roth discussed this information
with one of Iowa P & A's program coordinators, Curt Sytsma, and asked him whether
he would rather eliminate the position held by Ms. Mitchell or the position held by
Ms. Heddens. Mr. Sytsma indicated his preference for keeping Ms. Heddens, whom
he viewed as vital to several ongoing projects. The record indicates that Mr. Roth
then told Ms. Piper of the decision to lay off Ms. Mitchell. Three hours later, the
board of directors met and discussed Iowa P & A's budget problems. The minutes
taken during this meeting reflect a recommendation by Mr. Roth and Mr. Bascom to
implement personnel changes by enforcing a hiring freeze and by eliminating four
staff positions, including the one held by Ms. Mitchell. The board of directors
accepted this recommendation.

       Ms. Mitchell argues that the described events were merely a charade conjured
up to conceal the true reason for her termination. She maintains that her termination
could not in any way have helped to relieve budget pressures, since the Partner
Program received its funding from a source separate from other Iowa P & A
programs. At first blush, this argument appears to do serious damage to Iowa P & A's
proffered reason for termination; but it is belied by the fact that when Ms. Heddens
assumed Ms. Mitchell's Partner Program duties, a portion of Ms. Heddens's salary
was absorbed by the Partners Program. This cost-shifting move would have helped
to relieve budget pressures in the program that was formerly paying the entirety of
Ms. Heddens's salary.

      While Iowa P & A has produced substantial evidence to support its claim that
Ms. Mitchell was terminated for budgetary reasons, there is not a scintilla of evidence
to suggest that Ms. Piper was involved in the decision to terminate her. Rather, the
uncontroverted record reflects that Ms. Piper found out about the decision only hours

                                         -5-
before the board meeting, after Mr. Roth and Mr. Sytsma had already decided to
recommend a reduction in force to the board of directors. In addition, there is no
evidence that Mr. Bascom, Mr. Roth, or Mr. Sytsma (the three key figures in the
decision to eliminate staff) were even aware of the acrimonious incident between
Ms. Mitchell and Ms. Piper before the decision to terminate had been made, and none
of these individuals was involved in the process to select Partners Program
participants.

       Ms. Mitchell's case seems to boil down to the fact that the decision to terminate
her was made two days after she and Ms. Piper had a dispute. Indeed, Ms. Mitchell
argues that this temporal proximity is sufficient in itself to allow the issue of
causation to go to a jury. It is true that in a proper case "the requisite causal
connection may be proved circumstantially by proof that the discharge followed the
protected activity so closely in time as to justify an inference of retaliatory motive."
Rath v. Selection Research, Inc., 978 F.2d 1087, 1090 (8th Cir. 1992); see also Foster
v. Time Warner Entertainment Co., 250 F.3d 1189,1196 (8th Cir. 2001); Smith v.
Riceland Foods, Inc., 151 F.3d 813, 819-820 (8th Cir. 1998). But this is not such a
case, because, as we have said, there is no evidence that Ms. Piper played a part in the
decision to terminate Ms. Mitchell or that those who made the decision knew of the
dispute between her and Ms. Piper. A mere coincidence does not make out a case for
the jury.

      In this case, Ms. Mitchell did not create a genuine issue of material fact
regarding whether her purportedly protected action was causally connected to her
termination. She thus failed to make out a prima facie case of retaliation under the
ADA. Furthermore, since claims under the ICRA are dealt with by applying the
standards relevant to claims under the ADA, see Helfter v. United Parcel Serv., Inc.,
115 F.3d 613, 616 (8th Cir.1997), Ms. Mitchell's ICRA claim must also fail.




                                          -6-
                                      III.
       Ms. Mitchell argues finally that her termination violated public policy.
Although the Iowa Supreme Court has held that an employer may not terminate an
at-will employment arrangement for reasons that violate public policy, see Lara v.
Thomas, 512 N.W.2d 777, 781-82 (Iowa 1994), that court has explicitly held that the
ICRA is the exclusive remedy for claims based on discrimination, see Greenland v.
Fairtron Corp., 500 N.W.2d 36, 38 (Iowa 1993). In this case, Ms. Mitchell's ICRA
claim is that she was fired because she opposed her employer's supposedly
discriminatory behavior. We therefore agree with the district court that
Ms. Mitchell's common-law claim of wrongful discharge is preempted by the
statutory scheme of the ICRA.

     For the foregoing reasons, we affirm the district court's grant of summary
judgment.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -7-